Citation Nr: 0941891	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-20 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left hip disability 
(diagnosed as mild arthritis, trochanter bursitis, and 
piriformis tendonitis).

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to an effective date earlier than February 
26, 2003, for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to 
December 1981, and from February 1984 to March 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2003, July 2007, and June  rating decisions.  

In a September 2003 rating decision, the RO, inter alia, 
denied service connection for flat feet and for lumbar spine 
disability.  The Veteran filed a notice of disagreement (NOD) 
in February 2004, and the RO issued a statement of the case 
(SOC) in April 2005.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2005.

In a July 2007 rating decision, the RO, inter alia, denied 
service connection for a left hip disability.  The Veteran 
filed a NOD in February 2008, and the RO issued a SOC in 
January 2009.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2009.

In a June 2008 rating decision, the RO denied an earlier 
effective date for the award of a TDIU.  The Veteran filed a 
NOD in August 2008, and the RO issued a SOC in March 2009.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that month.

Prior to certifying this appeal to the Board, in a February 
2008 rating decision, the RO granted the Veteran's claim for 
service connection for pes planus (i.e., flat feet).  Because 
the February 2008 decision represents a full grant of the 
benefits sought with respect to this issue, this matter is no 
longer before the Board for consideration.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
requested, and the undersigned granted, a 60-day abeyance 
period within which to submit additional evidence.  To date, 
no additional evidence has been received.  

As a final point of clarification, the Board notes that 
during this appeal the RO has, at times, characterized the 
claim for service connection for lumbar spine disability as a 
request to reopen a previously denied claim (i.e., requiring 
new and material evidence).  In this regard, the original 
claim for service connection was denied in an April 1998 
rating decision; however, the Veteran submitted additional 
evidence and the claim was readjudicated and denied in a 
September 1999 rating decision.  
See 38 C.F.R. § 3.156(b) (2009) (new and material evidence 
received prior to the expiration of the appeal period will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal).  In 
November 2000, under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), the Veteran requested that the 
claim be readjudicated on the merits.  See Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  In a 
September 2002 rating decision, the RO denied the claim on 
the merits.  The Veteran submitted additional evidence within 
the appeal period and RO readjudicated the claim in June 2003 
and then again in September 2003.  Since there have been no 
final decisions relating to the lumbar spine disability, the 
Board finds that the issue on appeal is properly 
characterized as a de novo claim for service connection.

The Board's decision on the matters of service connection for 
left hip disability and for an earlier effective date for the 
award of A TDIU is set forth below.  The claim for service 
connection for lumbar spine disability is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran had an acute left hip strain during 
service, no chronic disability was shown, and there is no 
competent evidence or opinion establishing a medical nexus 
between the later diagnosed left hip disability (diagnosed as 
mild arthritis, trochanter bursitis, and piriformis 
tendonitis) and service.

3.  In a June 2003 decision, the RO awarded A TDIU, effective 
February 26, 2003;  although notified of the decision, the 
Veteran did not initiate an appeal.

4.  In March 2006, the Veteran filed a claim for an effective 
date earlier than February 26, 2003, for the award of A TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hip 
disability (diagnosed as mild arthritis, trochanter bursitis, 
and piriformis tendonitis) are not met.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The claim for an effective date earlier than February 26, 
2003, for the award of A TDIU is without legal merit.  38 
U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.400, 20.302, 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

As regards an earlier effective date for the award of A TDIU, 
the Veteran and his representative have been notified of the 
reasons for the denial of the claim, and have been afforded 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the Veteran.  
As will be explained below, the claim lacks legal merit.  As 
the law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

As regards service connection for left hip disability, notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a November 2006 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection for left hip disability, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The letter also provided the 
Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  Hence, this letter meets the notice 
and timing requirements as set forth in Pelegrini and 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records, private medical records, and the report of 
the December 2008 VA examination.  Also of record and 
considered in connection with the appeal are the transcript 
of the June 2009 Board hearing, and various written 
statements provided by the Veteran's friends and family, the 
Veteran himself and by his representative, on his behalf.  No 
further RO action on these matters, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of these matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 
3.309. 

The Veteran's asserts that his current left hip disability is 
related to an injury that he had during military service.  
During the Board June 2009 hearing, he said he hurt his left 
hip playing soccer and then, in June 1981, had decompression 
sickness that exacerbated the left hip problem.  He said that 
it did not hurt him enough to complain, but he eventually 
visited an aid station in 1984.  

The Veteran's STRs reflect that in June 1981, he had 
decompression sickness and left hip strain.  On June 16, he 
said the left hip pain started three weeks ago, after kicking 
a ball.  On physical examination, the proximal portion of the 
left hip flexors was tender to palpation and the pain was 
reproduceable on extension and during active hip flexion.  
The assessment was acute strain of left hip flexors near the 
muscle's origin and he was treated with daily shortwave 
diathermy.  On June 30, he said that his left hip was feeling 
fine and there was no complaints of tenderness to palpation.  
The left hip had full range of motion and it was noted that 
the problem had resolved.  There are no further treatment 
records related to the left hip during the Veteran's first 
and second periods of service.  The report of the February 
1987 discharge examination, reflects that the Veteran's lower 
extremities were normal.

Post-discharge, the Veteran filed claims for service 
connection for both knees and for bilateral flat feet.  The 
report of an October 1987 VA examination does not reflect 
that the Veteran has any complaints of hip problems at that 
time.

VA treatment records from the Long Beach VA Medical Center 
(VAMC) do not reflect any complaints of left hip problems.  

Private medical records from Salem Hospital, Providence 
Medical Center, Dr. Belza, West Salem Clinic, and Dr. 
Anderson reflect that the Veteran was treated for complaints 
of low back pain in the mid-1990s, but these records do not 
reflect complaints of any left hip problems.

In September 1997, the Veteran filed a claim for service 
connection for lumbar spine disability.  The report of a 
November 1997 VA examination does not reflect any complaints 
of hip problems at that time.  

The first documented complaint of left hip disability is in a 
May 2006 VA outpatient treatment record.  The Veteran 
complained of a 3-month history of left hip pain.  In June 
2006, it was noted that he had mild degenerative changes of 
both hips, right greater than left, and that his left hip was 
probably aggravated from a recent trip that involved a lot of 
walking.  He was diagnosed with left hip greater trochanter 
bursitis with piriformis tendonitis.  In August 2006, he 
stated that he had tried to kick a soccer ball two weeks ago 
and felt a snap in his left thigh.  His left hip was treated 
with cortisone injections. 

The report of the December 2008 VA examination reflects the 
Veteran's complaints of left hip pain and stiffness.  He was 
diagnosed with left hip pain with mild arthritic changes.  
The examiner reviewed the Veteran's claims file, and 
considered the Veteran's assertions that he had had mild hip 
discomfort since the decompression sickness in service.  The 
examiner opined that the Veteran's current hip pain was 
"less likely as not" caused by the documented left hip pain 
during service.  The examiner based his opinion on the 
contemporaneous medical records, which did not provide a very 
specific diagnosis of a hip disability and noted that the 
Veteran said that the pain had resolved.  

In sum, the medical evidence reflects that the Veteran had an 
acute left hip strain during service, which resolved.  
Although the Veteran now states that he continued to have 
left hip discomfort, the medical evidence clearly notes that 
the problem was acute and quickly resolved.  The 
contemporaneous medical records are more probative than the 
Veteran's statements made years after the fact.  The Board 
notes that he was first diagnosed with left hip arthritis 19 
years after separation from service and the only competent 
medical opinion to directly address the question of whether 
his current left hip disability is related to military 
service weighs against the claim.  The Board finds such 
opinion-based, as it was, on examination of the Veteran and 
consideration of his history-both probative and dispositive 
of the question of medical nexus.  See, e.g., Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet 
.App. 467, 470-471 (1993).  Significantly, neither the 
Veteran nor his representative has presented or identified 
any contrary medical opinion-i.e., one that, in fact, 
establishes a medical nexus with military service.  

The Board has also considered the appellant's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, this claim turn on the matter of etiology, or medical 
relationship between current disability and service-a matter 
within the province of trained professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for left hip disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, persuasive evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Effective Date

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).
 
The basic facts in this case are not in dispute.  In a 
September 2002 decision, the RO granted service connection 
for major depression and assigned a 70 percent rating 
effective September 9, 1997 (the date of the claim for 
service connection).  In February 2003, Dr. Garwood, a VA 
psychologist, determined that the Veteran "infeasible" for 
rehabilitation, job placement, or for self-employment.  In a 
June 2003 rating decision, the RO awarded a TDIU effective 
February 26, 2003 (the date of Dr. Garwood's report), and the 
Veteran did not initiate an appeal.

The Veteran filed the claim culminating in the current appeal 
in March 2006.

While the Veteran now seeks to establish an earlier effective 
date for the award of a TDIU, the United States Court of 
Appeals for Veterans Claims (Court) has held that such a 
freestanding claim for an earlier effective date attempts to 
vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006).

As noted above, in a June 2003 decision, a TDIU was awarded 
and an effective date of February 26, 2003 assigned.  The 
Veteran did not appeal that decision.  Hence, that rating 
decision, and all its components, is final.  See 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

The only way the Veteran could attempt to overcome the 
finality of the June 2003 decision-in an attempt to gain an 
earlier effective date-is to request a revision of that 
decision on the basis of clear and unmistaken error (CUE).  
See 38 C.F.R. 
§ 3.105.  In this appeal, however, neither the Veteran nor 
his representative has asserted that the January 2003 rating 
decision involved CUE.  Rather, the Veteran has simply 
asserted that he is entitled to an effective date of May 4, 
1997, because that is when the Social Security Administration 
(SSA) found him unemployable.  

In sum, the matter at hand is being denied as a freestanding 
claim for an earlier effective date, filed after the June 
2003 rating decision assigning the effective date has become 
final-a decision in which CUE (an exception to finality) has 
not been established or even alleged.  VA has no authority to 
adjudicate a freestanding earlier effective date claim in an 
attempt to overcome the finality of an unappealed RO 
decision.  See Rudd, 20 Vet. App. at 299.

As demonstrated by the foregoing discussion, in this case, 
the finality of the prior June 2003 rating decision assigning 
the February 26, 2003 effective date for the award of A TDIU 
precludes VA from assigning an earlier effective date.  As 
such, there is no legal basis upon which to grant the benefit 
sought, and the claim on appeal must be denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for left hip disability (diagnosed as mild 
arthritis, trochanter bursitis, and piriformis tendonitis) is 
denied.

An effective date earlier than February 26, 2003, for the 
award of A TDIU is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for lumbar spine 
disability is warranted.

The Veteran's STRs reflect that a January 1978 chest X-ray 
showed minimal scoliosis of the upper thoracic spine, and the 
Veteran was referred for an orthopedic consultation.  The 
report of the orthopedic consultation reflects that the 
Veteran had no history of back problems and there were no 
visible defects of the spine, and no findings of scoliosis.  
In January 1987, the Veteran complained of a 2-day history of 
low back pain radiating into his right leg.  He denied a 
history of trauma or lifting heavy objects.  Range of motion, 
deep tendon reflexes, strength, and sensation were normal.  
There was bilateral sacroiliac joint pain and right 
paraspinous pain at the S-1 level.  The assessment was low 
back pain without any specific diagnosis.  The report of the 
Veteran's February 1987 separation examination reflects that 
his spine was normal.  

VA treatment records from the Long Beach VA medical Center 
(VAMC) reflect that the Veteran complained of low back pain 
in May 1988, and scoliosis was noted on physical examination.  
A June 1988 record reflects that X-rays were negative by 
history and chart.  In December 1989, he was treated for low 
back strain.  

In May 1995, private treatment records reflect that the 
Veteran complained of low back pain after weightlifting.  In 
August 1995, he continued to complain of low back pain but 
denied any trauma.  An April 1996 magnetic resonance imaging 
(MRI) revealed S-1 disc herniation and the Veteran underwent 
a laminectomy and discectomy.  Subsequent treatment records 
show continued complaints of low back pain.  

The report of a December 2003 VA examination reflects that 
the Veteran said that he had a minor injury to his back while 
on active duty (from 1984 to 1987) and that he later had a 
more severe injury (in 1994 or 1995) while training for a PT 
test for the Army Reserves.  He was diagnosed with multi-
level spondylosis, status post L-5 laminectomy with 
discectomy, and muscle spasms and sacroiliac joint 
dysfunction.  The examiner opined that the Veteran's symptoms 
were consistent with multilevel spondylosis and that it was 
"within reason" to believe that the Veteran's complaints 
were related to the traumatic episode he had in 1994 or 1995.  
The examiner did not review the claims file or provide an 
opinion as to the probability that the Veteran's spondylosis 
or sacroiliac joint dysfunction had its onset during service 
or is otherwise medical related to service.  

Given the in-service complaints of low back pain, the post-
service findings and diagnoses, the intervening nonservice-
connected lumbar spine disc herniation, and the absence of an 
adequate medical opinion on the question of nexus, the Board 
finds that further examination and medical opinion is needed 
to resolve the claim for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Portland VAMC dated through February 2008.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for lumbar spine disability from the Portland VAMC 
since February 2008, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Also, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Portland 
VAMC all records of evaluation and/or 
treatment for the Veteran's lumbar spine 
disability since February 2008.  The RO 
must follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for lumbar 
spine disability.  The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic 
examination of his spine, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

The VA examiner should clearly identify all 
current disabilities involving the 
Veteran's lumbar spine.  Then, with respect 
to each such diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not 
(i.e., there is a 50 percent or greater 
probability) that such disability had its 
onset in or is otherwise medically related 
to service.  

The physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for lumbar spine disability in 
light of all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


